                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION


STEVEN HAROLD JACKSON                                                  PLAINTIFF
ADC #116602

v.                           No: 3:19-cv-00324 KGB-PSH


TERRY MILLER, et al.                                              DEFENDANTS

                                     ORDER

      Plaintiff Steven Harold Jackson filed a pro se complaint pursuant to 42 U.S.C.

§ 1983 on November 14, 2019, while incarcerated at the Greene County Detention

Center (Doc. No. 2). Jackson was subsequently moved to the Arkansas Department

of Correction’s Barbara Ester Unit. See Doc. No. 8. Jackson’s application to

proceed in forma pauperis was granted, and he was ordered to file an amended

complaint. Doc. No. 12. Jackson originally named two defendants: the Clay County

Detention Center and Clay County Sheriff Terry Miller. Doc. No. 2. In its Order

directing Jackson to file an amended complaint, the Court explained that a detention

center is not a suable entity, and instructed Jackson to describe how Sheriff Miller

was personally involved in the violation of his rights. Doc. No. 12.

      Jackson has filed an amended complaint which names Sheriff Miller and two

jailors as defendants. While he describes some actions of the two jailers, Mike and

Jarred, he does not adequately explain how they violated his rights. Doc. No. 13.
Jackson says that he became sick due to sewage in his cell and that he asked the

jailers to go to the doctor. He then says he went to the hospital, but it is not clear

what he alleges happened there or afterwards. It is not clear whether he received

medical treatment or not, or how the jailers or Sheriff Miller were personally

involved in what happened to him.

      Jackson will be allowed another opportunity to amend his complaint to fully

describe his claims. Jackson is cautioned that an amended complaint renders his

original complaint without legal effect; only claims properly set out in the amended

complaint will be allowed to proceed. In the event Jackson fails to file an amended

complaint conforming to this order within thirty days, this case may be dismissed.

The Clerk of Court is directed to send Jackson a blank § 1983 form.

      IT IS SO ORDERED this 14th day of February, 2020.




                                       UNITED STATES MAGISTRATE JUDGE
